           Case 1:20-cr-00008-RP Document 58 Filed 04/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                       A-20-CR-00008-RP
                                                 §
SCOTT WILLIAM BERNER                             §

                                            ORDER

     Before the Court is Defendant’s Motion to Compel Testing of Alleged Destructive Devices

Pursuant to Rule 16 and Brady v. Maryland, filed on March 6, 2020. Dkt. No. 50. On March 12,

2020, the District Court referred the motion to the undersigned for resolution pursuant to 18 U.S.C.

§ 3006A(b), 28 U.S.C. § 636(b)(1)(B), and FED. R. CRIM. P. 44. Dkt. No. 51.

     On March 13, 2020, the parties filed an Agreed Motion for Scheduling Order informing the

Court that the testing sought by the defendant’s motion had begun, and that the government would

receive a report of FBI forensic testing of the alleged destructive devices at issue by April 17,

2020, and promptly furnish it to the defendant. Dkt. No. 52. On March 16, 2020, the District Court

ordered the government to furnish the report to the defense by April 17, 2020. Dkt. No. 53. On

April 20, 2020, the parties filed an Agreed Motion to Continue, stating that the test results were

provided to the defendant on April 15, 2020. Dkt. No. 56 at n.1.

     Accordingly, the Court HEREBY DISMISSES as moot Defendant’s Motion to Compel

Testing. Dkt. No. 50. The Court FURTHER ORDERS that this case be removed from the

Magistrate Court’s docket and returned to the docket of the Honorable Robert Pitman.

     SIGNED on April 27, 2020.



                                                      SUSAN HIGHTOWER
                                                      UNITED STATES MAGISTRATE JUDGE
